Title: To James Madison from Alexander Taylor, 24 February 1811 (Abstract)
From: Taylor, Alexander
To: Madison, James


24 February 1811, 59 Williams Street, New York. “Some time after I wrote to you of an instrument which I proposed to be used to level a gun with Captn. Bumstead called desiring to see it & recommended to me to make a larger one saying he would call & see me again which he has not yet done.” After making a glass nearly three feet long and more simply constructed, called on Bumstead to tell him it was finished; “he said … that being liable to refraction it could not be depended on to level a gun with.” Believes this view to be based on “false premises.” Refers JM to the “enclosed opinion and Sugestion of Mr Chilton for a knowledge of whom I refer you to Samuel L. Mitchill senator from this State.”
Recounts his discussion of submarine and torpedo warfare with Bumstead. Has also discussed the subject with the governor of New York, who wishes to try the instrument with a gun at the battery on Staten Island. Proposes that the U.S. and New York “join to introduce submarine Navigation & appoint proper persons to superintend and direct the business.” Suggests engaging five men on Staten Island. Wishes to participate in the enterprise himself. “If however it were judged improper to employ me it would have my warmest wishes for its success for … altho I have a portion of pride & avarice and know an agent of another government in this town and have heard that Monarchies are more gratefull than Republics yet these feelings … [have] not led me to mention the business to ——.” In future dealings would prefer JM’s “taking a different channel of conveying it than the last.”
